Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9913216 to Deshpande.

As to claim 1, Deshpande discloses a multi-interface transponder (MIT) device (Fig. 2) , comprising: a first radio comprising circuitry supporting a first radio access technology (RAT) [BLE: col. 7, lines 20-24, 40-45]; a second radio comprising circuitry supporting a second RAT [Wi-fi: col. 7, lines 20-24, 40-45]; and one or more processors coupled to the first radio and the second radio [col. 21, line 56 – col. 22, lines 3]; wherein the one or more processors are configured to cause the MIT device to: enter a low power mode in which the second radio is disabled [low-power mode uses low-power RAT instead of 

As to claim 8, Deshpande discloses the wakeup signal is received via the first radio, wherein the first radio comprises one of a Bluetooth radio or an ultra-low power radio [BLE message to wake: col. 7, lines 42-45]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13-14, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9913216 to Deshpande.

As to claim 6, Deshpande discloses a regular RAT that uses more power than the low power RAT [col. 2, lines 11-28], but does not specifically teach the regular RAT comprises an ultra-wideband radio.  Because UWB is a RAT technology well known in the art, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ UWB.  One of ordinary skill in the art would have been motivated to do so that a device using UWB as a RAT can conserve power by using the teachings of Deshpande to take advantage of UWB benefits since  UWB is known to be useful for real-time location systems, and its precision capabilities and low power make it well-suited for radio-frequency-sensitive environments, and for peer-to-peer fine ranging, which allows many applications based on relative distance between two entities.

As to claim 13, Deshpande discloses an apparatus comprising: a memory [1225]; and at least one processor in communication with the memory [1220]; wherein the at least one processor is configured to: operate in a low power mode in which a radio in communication with the at least one processor is disabled [low-power mode uses low-power radio instead of regular radio: col. 8, lines 7-10]; receive, while operating in the low power mode, a wake-up signal from a neighboring wireless device [BLE message to wake: col. 7, lines 42-45]; generate instructions to transition out of the low power mode and enable the radio in response to receipt of the wake-up signal [wake radio: col. 7, lines 42-45;]; and generate instructions to transmit, via the radio, location beacons to the neighboring wireless device [transmit beacons: col. 7, lines 22-24; similar to using first radio to transmit beacons: col. 18, lines 15-18].  It would have been obvious to one of ordinary skill in the art to use UWB for the radio for the same reasons as for Claim 6 as discussed above.

As to claim 14, Deshpande discloses the wakeup signal is received via one of a Bluetooth radio or an ultra-low power radio in communication with the at least one processor [BLE message to wake: col. 7, lines 42-45]. 

As to claim 17, Deshpande discloses a non-transitory computer readable memory medium storing program instructions executable by processing circuitry of a multi-interface transponder (MIT) device to: operate in a low power mode in which a radio of the MIT device is deactivated [low-power mode uses low-power radio instead of regular radio: col. 8, lines 7-10]; receive, while operating in the low power mode, a wake-up signal from a neighboring wireless device [BLE message to wake: col. 7, lines 42-45]; and transmit, after transitioning to a higher power mode in response to receipt of the wake-up signal, location beacons via the UWB radio, wherein the UWB radio is activated as part of the transition to the higher power mode [wake radio: col. 7, lines 42-45; transmit beacons: col. 7, lines 22-24; similar to using first radio to transmit beacons: col. 18, lines 15-18].  It would have been obvious to one of ordinary skill in the art to use UWB for the radio for the same reasons as for Claim 6 as discussed above.

As to claim 19, Deshpande discloses the wakeup signal is received via one of a Bluetooth radio or an ultra-low power radio of the MIT device [BLE message to wake: col. 7, lines 42-45]. 

Claims 2-3, 7, 9-12, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9913216 to Deshpande, in view of U.S. Patent Application Publication 20140228059 to Jalali.   

As to claim 2, Deshpande teaches the limitations of the claim, including the neighboring wireless device comprises a companion device [AP 105], but does not teach the companion device assisted the MIT device with registration with a location server, and wherein the companion device and the MIT device are associated with the location server.  
Jalali teaches that a wireless device [125] communicates with a companion device [anchor unit 115].  Thus, Jalali teaches a wireless device and companion device similar to that of Deshpande.  Jalali further teaches the companion device assisted the MIT device with registration with a location server, and wherein the companion device and the MIT device are associated with the location server [location tracking server 140 uses anchor unit 115 to associate with device 125: paragraph 0051-0052].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ location server means as taught by Jalali.  One of ordinary skill in the art would have been motivated to do so that wireless devices can be located.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of communicating between .  Moreover, the location server means taught by Jalali would improve the accuracy of Deshpande because it allowed for precise location determination of said wireless device.

As to claim 3, Jalali discloses the one or more processors are further configured to cause the MIT device to: receive, from the neighboring wireless device, an indication that a location associated with the MIT device has been updated at the location server; and transition, based, at least in part, on the indication, to the low power mode [wake to receive from location server via AP in order to update location and return to dormant state: paragraph 0009]. 

As to claim 7, Jalali discloses the neighboring wireless device comprises a non-companion device [fixed tag unit 120], and wherein the non-companion device and the MIT device are associated with a location server [paragraph 0053]. 

As to claim 9, Deshpande discloses the one or more processors are further configured to cause the MIT device to: determine a first condition of the MIT device based, at least in part, on a duration of time since communication with a companion device and transition to a lost mode of operation based on the first condition [device stops receiving traffic messages from AP, switches mode: col. 18, lines 1-21].  Jalali further teaches the companion device assisted the MIT device with registration with a location server, and wherein the companion device and the MIT device are associated with the location server [location tracking server 140 uses anchor unit 115 to associate with device 125: paragraph 0051-0052]. 

As to claim 10, Deshpande discloses when in the lost mode of operation, the one or more processors are further configured to cause the MIT device to: increase transmission power for beacons transmitted via the first radio, based, at least in part on one of the duration of time [increase beacon transmit power based on having lost communication for a duration of time: col. 18, lines 1-21]. 

As to claim 11, Deshpande discloses the first radio comprises a Bluetooth radio [BLE message to wake: col. 7, lines 42-45]. 

As to claim 12, Deshpande discloses the first condition of the MIT device is further based, at least in part, on a duration of time since an indication of a location update or reception of a signal from a neighboring wireless device [device stops receiving traffic messages from AP, switches mode: col. 1-21]. 

As to claim 16, Jalali discloses the at least one processor is further configured to: receive, from the neighboring wireless device an indication that a location associated with the apparatus has been updated at a location server; and generate instructions to transition to the low power mode and disable the UWB radio [wake to receive from location server via AP in order to update location and return to dormant state: paragraph 0009]. 

As to claim 20, Jalali discloses program instructions are further executable to: receive, from the neighboring wireless device an indication that a location associated with the MIT device has been determined; and generate instructions to transition to the low power mode and disable the UWB radio [wake to receive from location server via AP in order to update location and return to dormant state: paragraph 0009].

Claims 4-5, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9913216 to Deshpande, in view of U.S. Patent Application Publication 20140228059 to Jalali, in view of U.S. Patent 8175661 to Park et al.

As to claim 4, Deshpande and Jalali teach the limitations of the claim [Deshpande: col. 7, lines 42-45], including wakeup signals, but does not teach the wakeup signal indicates a transmission rate, and wherein the transmission rate is based, at least in part, on one or more of: a transportation mode detected by the neighboring wireless device; or an expected medium congestion as detected by the neighboring wireless device.  
Park teaches that a wireless device may have a wake and sleep mode that communicates with an AP [col. 6, lines 8-11].  Thus, Park teaches a wireless device similar to that of Deshpande and Jalali.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ network conditions information means as taught by Park.  One of ordinary skill in the art would have been motivated to do so that the wireless device can receive information about the conditions of the network.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of wireless device may have a wake and sleep mode that communicates with an AP.  Moreover, the network conditions information means taught by Park would improve the flexibility of Deshpande and Jalali because it allowed the wireless device to set its Tx/Rx settings based on the network conditions.

As to claim 5, Park discloses the wakeup signal indicates a transmission power, and wherein the transmission power is based, at least in part, on an expected medium congestion as detected by the neighboring wireless device [AP sends Tx power suggestions based on network congestion: col. 5, lines 32-53]. 

As to claim 15, Park discloses the wakeup signal indicates a transmission rate and a transmission power for the location beacons [AP sends rate adaption or Tx power suggestions based on network congestion: col. 5, lines 32-53]. 

As to claim 18, Park discloses the wakeup signal indicates a transmission rate and a transmission power for the location beacons, wherein each of the transmission rate and the transmission power is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC CHANG/Examiner, Art Unit 2186            
                   

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186